Citation Nr: 1021415	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  04-24 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder dislocation.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from April 1978 to April 1979, from May 1991 to July 
1991, and from June 2000 to April 2002.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In this decision, the RO denied the 
Veteran's service connection claims for a left shoulder 
disability, and for PTSD.  The Veteran disagreed with the 
RO's decisions and perfected appeals as to each issue.

In September 2008, the Board remanded the Veteran's claims 
for further evidentiary development.  Such was achieved, and 
the Veteran's claims were readjudicated by the Appeals 
Management Center (AMC) in a December 2009 supplemental 
statement of the case (SSOC).  The Veteran's claims file has 
been returned to the Board for further appellate review. 

Issue not on appeal

The RO also denied the Veteran's service-connection claim for 
a bilateral knee disability in March 2003.  The Veteran 
disagreed, and perfected an appeal as to that issue.  In a 
subsequent November 2009 rating decision, the RO awarded the 
Veteran service connection for patellofemoral arthritis of 
the right and left knee, and assigned a 10 percent disability 
rating for each knee respectively.  Therefore, that matter 
has been resolved and is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection]. 



Referred issues

In a September 2009 statement, the Veteran referenced two 
previously denied service-connection claims for burns of his 
lower extremities [denied in March 2003], and bowel 
dysfunction [denied n July 2004].  The Veteran submitted 
additional evidence, and expressed a desire to receive 
compensation for these disabilities.  The Veteran also 
appeared to attribute his bowel dysfunction to an undiagnosed 
illness related to his service during the Gulf War.  See the 
Veteran's September 10, 2009 Statement in Support of Claim.  

As these issues have not yet been considered by the RO, they 
are referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO];                       
see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Remanded issue

The Veteran's psychiatric disability claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent evidence of record indicates that the Veteran 
has mild laxity of the left shoulder that is related to his 
military service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's current left shoulder laxity was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for 
residuals of a left shoulder dislocation.  As discussed 
elsewhere in this decision, the Board is remanding the 
Veteran's psychiatric disability claim for further 
evidentiary development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted above, the Board remanded the Veteran's left 
shoulder claim in a September 2008 decision for further 
evidentiary development.  More specifically, the Board 
instructed the agency of original jurisdiction (AOJ) to 
attempt to secure the Veteran's service treatment records for 
his period of active duty from April 1978 to April 1979.  The 
AOJ was then to readjudicate the Veteran's claim.

The AOJ contacted the National Personnel Records Center 
(NPRC) in October 2008 and specifically requested that it 
send the Veteran's service records relating to his first 
period of active service in 1978 and 1979.  In response, the 
NPRC indicated that there were no additional service 
treatment records on file for this Veteran.       See the 
October 17, 2008 Response/Request Form from the NPRC.  The 
NPRC later indicated that some of the Veteran's records were 
on loan to the Air Reserve Personnel Center (ARPC), and have 
not yet been returned.  See the February 16, 2009 letter from 
the NPRC.  However, the letter did not specify what records 
were on loan.  The AOJ has not attempted to solicit 
additional records from the ARPC.

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  In this case however, because the Board is now 
granting the Veteran's left shoulder claim, any noncompliance 
with Board's remand instructions is nonprejudicial in nature.   


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the Veteran 
regarding his left shoulder service-connection claim in March 
2002, May 2007, and October 2008.  These letters appear to be 
adequate.  The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006, as 
well as in the above-referenced May 2007 and October 2008 
letters.  As discussed in detail below, the Board is granting 
the Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of an attorney, and declined an 
opportunity for a personal hearing.

Accordingly, the Board will proceed to a decision.
Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Board notes that some of the Veteran's service treatment 
records are missing, specifically those relating to the 
Veteran's active service in 1978 and 1979. 

The Court has held that in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In essence, the Veteran asserts that he has a current left 
shoulder disability that is related to a dislocated shoulder 
injury during his active military service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

Turning first to Hickson element (2), in-service disease or 
injury, the Veteran asserts that he dislocated his shoulder 
in 1978 while serving on active duty.  Although no treatment 
records dated from 1978 or 1979 currently exist of record, a 
subsequent in-service treatment record specifically 
identifies the Veteran as having a "trick" left shoulder 
from dislocation "during training and security police 
[duties] on active duty."  See the Veteran's January 1998 
Report of Medical History.  

Additionally, the Veteran is competent to testify as to his 
own observable symptomatology, to include whether he 
dislocated his shoulder in service.                  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  No evidence 
of record contradicts the Veteran's lay assertions.  Based on 
this medical and lay evidence, the Board accordingly finds 
that in-service shoulder injury is demonstrated, and Hickson 
element (2) is satisfied.  

Moving to Hickson element (1), a June 2002 VA examiner 
diagnosed the Veteran with a "[p]ast history of dislocation 
of the left shoulder with mild laxity . . ."  The Board 
notes that laxity is defined as "slackness or displacement . 
. . in the motion of a joint."  See Dorland's Illustrated 
Medical Dictionary, 31st ed., 2007.  Indeed, the Veteran 
subsequently sought treatment for pain and instability of his 
shoulder, and his shoulder has dislocated more than once 
since his original injury in 1978.              See, e.g., 
the Veteran's July 10, 2003 VA Mental Health Note [indicating 
shoulder dislocation most recently in June 2003].  
Accordingly, current disability is demonstrated by the 
medical evidence of record.  Hickson element (1) is also 
satisfied.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's current disability and his military service, is 
essentially medical in nature.  

The record contains no medical opinion specifically linking 
the Veteran's current left shoulder laxity with his in-
service shoulder dislocation.  However, after reviewing the 
file, the Board believes that service connection may be 
granted based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b), discussed above.
As noted above, the Veteran's service records specifically 
indicate that the Veteran dislocated his left shoulder while 
serving on active duty during training in 1978.  See the 
Veteran's January 1998 Report of Medical History.  The 
Veteran noted a history of a painful or "trick" shoulder in 
1998, and experienced left shoulder tenderness for one month 
in 1999 following an injury to his elbow.  See id.;               
see also the Veteran's January 9, 1999 and February 6, 1999 
Chronological Records of Medical Care.  At the VA examination 
in 2002, the Veteran highlighted his 1978 dislocation, and 
noted his shoulder "pops" if he puts his hand behind his 
head.  The examiner specifically noted a history of left 
shoulder dislocation with laxity.        See the June 2002 VA 
examiner's report, page 2.  

Since the June 2002 VA examination, the Veteran has 
complained on multiple occasions of left shoulder pain and 
instability.  Indeed, mild limitation of motion of the left 
shoulder was noted in a July 8, 2002 VA Primary Care Note.  
In January 2003, a VA physician noted that the Veteran had 
left shoulder pain "since 1978, when [he] was diagnosed 
[with a] displaced left shoulder."  See the Veteran's 
January 9, 2009 VA Mental Health Note.  The Veteran also 
sought treatment for left shoulder instability in July 2003 
after an episode when his left shoulder "popped" when 
reaching over his head.  See the Veteran's July 10, 2003 VA 
Mental Health Note.  

The Veteran has consistently reported that he still 
experiences pain and weakness of his left shoulder, and that 
his shoulder will "come out if I place my arm in the wrong 
position."  See the Veteran's July 3, 2004 Statement.  As 
noted above, the Veteran is competent to testify as to his 
own observable symptomatology, and the Board finds no 
evidence in the record that weighs against his credibility as 
to these assertions of continuous shoulder pain and 
instability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).   

Crucially, there is no evidence of record which suggests that 
the Veteran's left shoulder laxity was caused by anything 
other than military service.  Indeed, there is no report or 
record of any intervening shoulder injury between service 
discharge in 2002 and the first post-service medical evidence 
of shoulder laxity.  Nor is there any evidence which suggests 
any nonservice-related cause of the Veteran's left shoulder 
laxity.  

The Board finds that at the very least, the evidence of 
record is in equipoise.  Accordingly, the benefit-of-the-
doubt rule is applicable in this case, and continuity of 
symptomatology is established.  

Accordingly, Hickson element (3), and therefore all elements, 
has been satisfied.  The benefit sought on appeal is allowed.


ORDER

Service connection for a left shoulder disability manifested 
by laxity is granted.  


REMAND

Although the Veteran and his representative originally 
developed a service connection claim for PTSD alone, the 
Board is now expanding the issue to include entitlement to 
service connection for an acquired psychiatric disorder.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has recently determined that a PTSD claim cannot be 
limited to a PTSD diagnosis alone, but "must rather be 
considered a claim for any mental disorder that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The record demonstrates that in addition to intermittent 
diagnoses of PTSD, the Veteran has also been diagnosed with 
bipolar disorder, and borderline personality disorder.  The 
Board is therefore expanding the issue on appeal at this 
time, and will consider whether service connection may be 
awarded for an acquired psychiatric disorder to include PTSD 
as instructed by the Court in Clemons.

In essence, the Veteran asserts that he experienced specific 
events during his active duty service that have caused or 
contributed to the development of his current psychiatric 
disabilities.  In particular, the Veteran states that while 
in service, he witnessed the crash of a B-52 bomber in 
October 1978 at March Air Force Base.  He reported that he 
had to pick up bodies and guard the crash site.  As discussed 
in the Board's prior September 2008 remand, the Board finds 
the allegations pertaining to this stressor to be credible 
and sufficiently verified by the evidence already of record.  
See the Board's September 2008 remand, page 5.  

The Veteran was afforded a VA mental health examination in 
September 2009.  However, upon examination and interview, the 
VA examiner did not diagnose the Veteran with any mental 
disability, which contradicts the findings of multiple 
previous treatment reports noting diagnoses of PTSD, bipolar 
disorder, and personality disorder.  The September 2009 VA 
examiner specifically indicated that the Veteran's responses 
on the psychological tests were "completely inconsistent 
with the responses he gave in the clinical interview."  In 
that regard, the examiner stated that a determination as to 
whether the Veteran currently has PTSD [or any psychiatric 
disability], and whether such is related to his confirmed in-
service stressor could not be made without resorting to 
speculation.  Curiously, the examiner then made a 
determination that "less likely than not" that the Veteran 
has PTSD related to combat service, without providing any 
clinical rationale.              See the September 2009 VA 
examiner's report, page 4.  Furthermore, the examiner did not 
explain the discrepancies between the Veteran's treatment 
records that identity various psychiatric conditions and her 
current clinical evaluation which did not support a current 
diagnosis.  

Speculative opinions without supporting rationale are 
afforded little, if any, weight of probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  
Accordingly, the Board finds the September 2009 VA examiner's 
report inadequate for rating purpose.

The Board notes in passing that, contrary to the VA 
examiner's above statement regarding combat service, the 
Veteran's confirmed stressor is not a combat stressor.  
Nothing in the record confirms that the Veteran is actually 
participated in combat operations during his active service. 



Clearly, this case still contains open questions as to the 
nature of the Veteran's current psychiatric disorders, and 
whether relationships, if any, exist between the Veteran's 
current disorders and his above-described in-service 
stressor.  Questions of etiology must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, the Veteran's acquired psychiatric disorder 
claim must be remanded so that another VA examination can be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
If the examiner determines that the record does not support a 
current diagnosis of an acquired psychiatric disorder, the 
examiner should reconcile the current lack of a diagnosis 
with prior treatment records documenting various psychiatric 
diagnoses.  

In addition to the foregoing, as noted previously above, 
correspondence from the NPRC in February 2009 indicates that 
the Veteran's military record was loaned to the ARPC and had 
not yet been returned.  However, the letter did not specify 
what records were on loan.  The AOJ has not attempted to 
solicit additional records from the ARPC.  On remand, the RO 
should attempt to locate any additional service treatment 
records from the ARPC.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should attempt to secure the 
Veteran's service treatment records for 
his period of active duty from April 1978 
to April 1979 from the ARPC.  The RO 
should ensure that complete copies of any 
outstanding service treatment records are 
associated with the claims folder.  If 
such records are not available from the 
ARPC or have been returned to the NPRC, 
VBA should make another attempt to secure 
the records from the NPRC.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for any 
psychiatric disorder.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not already in the 
record on appeal.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.

3.  VBA should then schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his claimed 
acquired psychiatric disorder, to include 
PTSD, by a psychiatrist or psychologist 
that has not previously examined him.  The 
Veteran's VA claims folder and a copy of 
this Remand should be made available to, 
and should be reviewed by the examiner.  
After examination of the Veteran and 
review of all pertinent medical records, 
the examiner should clarify the Veteran's 
specific diagnoses, if any, and provide an 
opinion with supporting rationale as to 
the following questions:

(a).  Does the Veteran meet the DSM-IV 
criteria for a diagnosis of PTSD?

(b)  If PTSD is diagnosed, is it as 
likely as not (i.e. 50 percent or 
greater probability) that any such 
disability is related to the October 
1978 B-52 crash witnessed by the 
Veteran during his active service?  The 
examiner is specifically instructed 
that the October 1978 B-52 crash is the 
only verified stressor.  


(c).  Does the Veteran have an acquired 
psychiatric disability other than PTSD?

(d).  If an acquired psychiatric 
disability is diagnosed, is it as 
likely as not that any such disability 
was initially manifested during the 
Veteran's active military service, or 
(if preexisting service) aggravated by 
the Veteran's active military service.

(e).  For each current acquired 
psychiatric disability that was not 
initially manifested during service or 
aggravated by service, the examiner 
should proffer an opinion as to whether 
the disability is related to the  
October 1978 B-52 crash witnessed by 
the Veteran during his active service.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  If 
the VA examiner finds that he or she 
cannot answer these questions without 
resorting to speculation, such should be 
stated and supported with specific 
reasoning as to why that is the case.  The 
examiner is requested to cite to the 
relevant evidence considered in providing 
the opinion.  

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's claim on 
appeal.  If the claim is denied, VBA 
should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


